United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sioux Falls, SD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1914
Issued: January 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 18, 2015 appellant timely appealed a March 23, 2015 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has elapsed
from July 29, 2014, the date of the most recent merit decision, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of appellant’s claim.2

1
2

5 U.S.C. § 8101 et seq.

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of OWCP’s
decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). The 180th day from the March 23, 2015 decision was September 19, 2015. Since using
September 22, 2015, the date the appeal was received by the Clerk of the Board, would result in the loss of appeal
rights, the date of the postmark is considered the date of filing. The date of the U.S. Postal Service postmark is
September 18, 2015, which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

ISSUE
The issue is whether OWCP properly found that appellant abandoned her request for an
oral hearing.
FACTUAL HISTORY
On August 31, 2011 appellant, then a 48-year-old city letter carrier filed an occupational
disease claim (Form CA-2) alleging that she sustained right shoulder and arm pain due to the
repetitive nature of her work requirements while in the performance of duty. She indicated that
she first realized the condition was caused or aggravated by her employment on
November 2, 2010.
Appellant stopped work on November 3, 2010 and returned on
August 27, 2011.
OWCP accepted the claim for other conditions of the right shoulder region not elsewhere
classified; and right lateral epicondylitis. Appellant received compensation benefits. OWCP
continued to develop the claim.
By decision dated July 29, 2014, OWCP found that appellant’s actual earnings as a
permanent modified city carrier working 40 hours per week for the employing establishment
fairly and reasonably represented her wage-earning capacity. It advised that she had
demonstrated the ability to perform the duties of the position for 60 days or more, and that the
position was considered suitable to her partially disabling condition. OWCP found that
appellant’s actual earnings met or exceeded the current wages of the job held when injured, that
her entitlement to compensation for wage loss ended the date she was reemployed with no loss in
earning capacity, and that her wage-loss compensation must be terminated. It noted that the
medical benefits were still authorized for treatment of her accepted conditions.
On August 27, 2014 appellant timely requested an oral hearing before an OWCP hearing
representative.
In a January 21, 2015 letter, OWCP notified appellant that a telephone hearing was
scheduled for March 10, 2015 at 3:00 p.m. Eastern Standard Time (EST). It instructed her to
telephone a toll-free number and enter a pass code to connect with the hearing representative.
The record reflects that the notice was mailed to appellant’s address of record.
Appellant did not call at the appointed time for the scheduled hearing.
By decision dated March 23, 2015, OWCP found that appellant abandoned her requested
hearing. The decision noted that the hearing was scheduled for March 10, 2015, but that she
failed to appear as instructed. The decision also found that there was no indication that appellant
contacted OWCP either prior or subsequent to the scheduled hearing to explain her failure to

2

participate. Based on these factors, OWCP concluded that she abandoned her oral hearing
request.3
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon written request to the address
specified in the decision within 30 days of the date of the decision for which a hearing is sought.4
Unless otherwise directed in writing by the claimant, the hearing representative will mail a notice
of the time and place of the hearing to the claimant and any representative at least 30 days before
the scheduled date.5
A claimant who fails to appear at a scheduled hearing may request in writing, within 10
days after the date set for the hearing, that another hearing be scheduled. Where good cause for
failure to appear is shown, another hearing will be scheduled and conducted by telephone. The
failure of the claimant to request another hearing within 10 days, or the failure of the claimant to
appear at the second scheduled hearing without good cause shown, shall constitute abandonment
of the request for a hearing. Where good cause is shown for failure to appear at the second
scheduled hearing, review of the matter will proceed as a review of the written record.6 Where it
has been determined that a claimant has abandoned his or her request for a hearing, OWCP’s
Branch of Hearings and Review will issue a formal decision.7
ANALYSIS
By decision dated July 29, 2014, OWCP found that appellant’s actual earnings fairly and
reasonably represented her wage-earning capacity. On August 27, 2014 appellant timely
requested an oral hearing.
In a January 21, 2015 letter, OWCP notified appellant that a telephone hearing was
scheduled for March 10, 2015 at 3:00 p.m. EST. It mailed the notice to her address of record.
OWCP instructed appellant to telephone a toll-free number and enter a pass code to connect with
the hearing representative. Appellant did not telephone at the appointed time, did not request a
postponement of the hearing, and did not explain her failure to appear at the hearing within 10

3

The record also contains a February 20, 2015 OWCP decision finding that appellant did not timely request a
hearing with regard to a July 15, 2014 OWCP decision which denied her claim for compensation from November 3,
to 15, 2010. The Board does not have jurisdiction over this matter. See 20 C.F.R. § 501.3(e).
4

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

5

20 C.F.R. § 10.617(b).

6

Id. at § 10.622(f).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(g) (October 2011).

3

days of the scheduled hearing date of March 10, 2015.8 The Board therefore finds that she
abandoned her request for a hearing.
On appeal, appellant apologized for missing the hearing and argued the merits of her
claim. However, the only issue before the Board is whether OWCP properly found that she
abandoned her request for a hearing. The Board does not have jurisdiction over the merits of the
claim.
CONCLUSION
The Board finds that OWCP properly concluded that appellant abandoned her request for
an oral hearing.
ORDER

IT IS HEREBY ORDERED THAT the March 23, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 12, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

Id. See also supra note 6.

4

